  

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of August
4, 2016, by and among JERNIGAN CAPITAL, INC., a Maryland corporation (the
“Company” or the “Indemnitor”) and James D. Dondero (the “Indemnitee”).

 

WHEREAS, the Indemnitee is a member of the Board of Directors of the Company and
in such capacity is performing a valuable service for the Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Company (the
“Charter”) provide that the Company shall indemnify and advance expenses to its
directors and officers to the maximum extent permitted by Maryland law in effect
from time to time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each director and officer of the Company shall be indemnified by the
Company to the maximum extent permitted by Maryland law in effect from time to
time and shall be entitled to advancement of expenses consistent with Maryland
law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as a member
of the Board of Directors, and to provide the Indemnitee with specific
contractual assurance that indemnification will be available to the Indemnitee
regardless of, among other things, any amendment to or revocation of the Charter
or the Bylaws, or any acquisition transaction relating to the Company, the
Indemnitor desires to provide the Indemnitee with protection against personal
liability as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1.DEFINITIONS.

 

For purposes of this Agreement:

 

(a)“Change in Control” shall have the meaning ascribed to it by the Company’s
2015 Equity Incentive Plan or any equity incentive or stock compensation plan
adopted by the Board of Directors and approved by the stockholders of the
Company that may later replace the Company’s 2015 Equity Incentive Plan.

 

(b)“Corporate Status” describes the status of a person who is or was a director
or officer of the Company or is or was serving at the request of the Company as
a director, officer, partner (limited or general), member, director, employee or
agent of any other foreign or domestic corporation, partnership, joint venture,
limited liability company, trust, other enterprise (whether conducted for profit
or not for profit) or employee benefit plan. The Company shall be deemed to have
requested the Indemnitee to serve an employee benefit plan where the performance
of the Indemnitee’s duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 

 

 

  

(c)“Expenses” shall include all attorneys’ and paralegals’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

 

(d)“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any internal investigation),
administrative hearing, or any other proceeding, including appeals therefrom,
whether civil, criminal, administrative, or investigative, except one initiated
by the Indemnitee pursuant to paragraph 8 of this Agreement to enforce such
Indemnitee’s rights under this Agreement.

 

(e)“Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, or in the
past two years has been, retained to represent (i) the Indemnitor or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.

 

2.INDEMNIFICATION.

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of stockholders or resolution of the Board of Directors or
otherwise if, by reason of such Indemnitee’s Corporate Status, such Indemnitee
is, or is threatened to be made, a party to any threatened, pending, or
completed Proceeding, including a Proceeding by or in the right of the Company.
Unless prohibited by paragraph 13 hereof and subject to the other provisions of
this Agreement, the Indemnitee shall be indemnified hereunder, to the maximum
extent permitted by Maryland law in effect from time to time, against judgments,
penalties, fines, liabilities, and settlements and reasonable Expenses actually
incurred by or on behalf of such Indemnitee in connection with such Proceeding
or any claim, issue or matter therein; provided, however, that if such
Proceeding was initiated by or in the right of the Company, indemnification may
not be made in respect of such Proceeding if the Indemnitee shall have been
finally adjudged to be liable to the Company. For purposes of this paragraph 2,
excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall be deemed fines.

 

2 

 

  

3.EXPENSES OF A SUCCESSFUL PARTY.

 

Without limiting the effect of any other provision of this Agreement, including
the rights provided for in paragraphs 2 and 4 hereof, and without regard to the
provisions of paragraph 6 hereof, to the extent that the Indemnitee is, by
reason of such Indemnitee’s Corporate Status, a party to and is successful, on
the merits or otherwise, in any Proceeding pursuant to a final non-appealable
order, such Indemnitee shall be indemnified against all reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection therewith. If
the Indemnitee is not wholly successful in such Proceeding pursuant to a final
non-appealable order but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues, or matters in such Proceeding pursuant to
a final non-appealable order, the Indemnitor shall indemnify the Indemnitee
against all reasonable Expenses actually incurred by or on behalf of such
Indemnitee in connection with each successfully resolved claim, issue or matter.
For purposes of this paragraph and without limitation, the termination of any
claim, issue or matter in such Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

4.ADVANCEMENT OF EXPENSES.

 

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses incurred by the Indemnitee in connection with any such
Proceeding within twenty (20) days after the receipt by the Indemnitor of a
statement from the Indemnitee requesting such advance from time to time, whether
prior to or after final disposition of such Proceeding; provided that, such
statement shall reasonably evidence the Expenses incurred or to be incurred by
the Indemnitee and shall include or be preceded or accompanied by (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Indemnitor as
authorized by this Agreement has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amounts advanced if it should
ultimately be determined that the standard of conduct has not been met. The
undertaking required by clause (ii) of the immediately preceding sentence shall
be an unlimited general obligation of the Indemnitee but need not be secured and
may be accepted without reference to financial ability to make the repayment.

 

5.WITNESS EXPENSES.

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitor against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

6.DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION.

 

(a)To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Indemnitor a written request, including therewith such documentation and
information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.

 

3 

 

  

(b)Indemnification under this Agreement may not be made unless authorized for a
specific Proceeding after a determination has been made in accordance with this
paragraph 6(b) that indemnification of the Indemnitee is permissible in the
circumstances because the Indemnitee has met the following standard of conduct:
the Indemnitor shall indemnify the Indemnitee in accordance with the provisions
of paragraph 2 hereof, unless it is established that: (a) the act or omission of
the Indemnitee was material to the matter giving rise to the Proceeding and (x)
was committed in bad faith or (y) was the result of active and deliberate
dishonesty; (b) the Indemnitee actually received an improper personal benefit in
money, property or services; or (c) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Upon receipt by the Indemnitor of the Indemnitee’s written request for
indemnification pursuant to subparagraph 6(a), a determination as to whether the
applicable standard of conduct has been met shall be made within the period
specified in paragraph 6(e): (i) if a Change in Control shall have occurred, by
Special Legal Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee, with Special Legal Counsel selected
by the Indemnitee (the Indemnitee shall give prompt written notice to the
Indemnitor advising the Indemnitor of the identity of the Special Legal Counsel
so selected); or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of directors not,
at the time, parties to the Proceeding, or, if such quorum cannot be obtained,
then by a majority vote of a committee of the Board of Directors consisting
solely of two or more directors not, at the time, parties to such Proceeding and
who were duly designated to act in the matter by a majority vote of the full
Board of Directors in which the designated directors who are parties may
participate, (B) if the requisite quorum of the full Board of Directors cannot
be obtained therefor and the committee cannot be established (or, even if such
quorum is obtainable or such committee can be established, if such quorum or
committee so directs), by Special Legal Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee, with
Special Legal Counsel selected by the Board of Directors or a committee of the
Board of Directors by vote as set forth in clause (ii)(A) of this paragraph 6(b)
(or, if the requisite quorum of the full Board of Directors cannot be obtained
therefor and the committee cannot be established, by a majority of the full
Board of Directors in which directors who are parties to the Proceeding may
participate) (if the Indemnitor selects Special Legal Counsel to make the
determination under this clause (ii), the Indemnitor shall give prompt written
notice to the Indemnitee advising him or her of the identity of the Special
Legal Counsel so selected) or (C) if so directed by a majority of the members of
the Board of Directors, by the stockholders of the Company. If it is so
determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within ten (10) days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible. However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause
(ii)(B) above, authorization of indemnification and determination as to
reasonableness of Expenses shall be made in the manner specified under clause
(ii)(B) above for the selection of such Special Legal Counsel.

 

4 

 

  

(c)The Indemnitee shall cooperate with the person or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any reasonable costs or expenses (including reasonable attorneys’
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Indemnitor (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

 

(d)In the event the determination of entitlement to indemnification is to be
made by Special Legal Counsel pursuant to paragraph 6(b) hereof, the Indemnitee,
or the Indemnitor, as the case may be, may, within seven days after such written
notice of selection shall have been given, deliver to the Indemnitor or to the
Indemnitee, as the case may be, a written objection to such selection. Such
objection may be asserted only on the grounds that the Special Legal Counsel so
selected does not meet the requirements of “Special Legal Counsel” as defined in
paragraph 1 of this Agreement. If such written objection is made, the Special
Legal Counsel so selected may not serve as Special Legal Counsel until a court
has determined that such objection is without merit. If, within twenty (20) days
after submission by the Indemnitee of a written request for indemnification
pursuant to paragraph 6(a) hereof, no Special Legal Counsel shall have been
selected or, if selected, shall have been objected to, either the Indemnitor or
the Indemnitee may petition a court for resolution of any objection which shall
have been made by the Indemnitor or the Indemnitee to the other’s selection of
Special Legal Counsel and/or for the appointment as Special Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Special Legal Counsel under paragraph 6(b)
hereof. The Indemnitor shall pay all reasonable fees and expenses of Special
Legal Counsel incurred in connection with acting pursuant to paragraph 6(b)
hereof, and all reasonable fees and expenses incident to the selection of such
Special Legal Counsel pursuant to this paragraph 6(d). In the event that a
determination of entitlement to indemnification is to be made by Special Legal
Counsel and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after the receipt by the Indemnitor of
the Indemnitee’s request in accordance with paragraph 6(a), upon the due
commencement of any judicial proceeding in accordance with paragraph 8(a) of
this Agreement, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.

 

5 

 

  

(e)If the person or entity making the determination whether the Indemnitee is
entitled to indemnification shall not have made a determination within
forty-five (45) days after receipt by the Indemnitor of the request therefor,
the requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be entitled to such indemnification,
absent: (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law. Such 45-day period may
be extended for a reasonable time, not to exceed an additional fifteen (15)
days, if the person or entity making said determination in good faith requires
additional time for the obtaining or evaluating of documentation and/or
information relating thereto. The foregoing provisions of this paragraph 6(e)
shall not apply: (i) if the determination of entitlement to indemnification is
to be made by the stockholders and if within fifteen (15) days after receipt by
the Indemnitor of the request for such determination the Board of Directors
resolves to submit such determination to the stockholders for consideration at
an annual or special meeting thereof to be held within seventy-five (75) days
after such receipt and such determination is made at such meeting, or (ii) if
the determination of entitlement to indemnification is to be made by Special
Legal Counsel pursuant to paragraph 6(b) of this Agreement.

 

7.PRESUMPTIONS.

 

(a)In making a determination with respect to entitlement or authorization of
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Indemnitor shall have the burden of proof to overcome such presumption.

 

(b)The termination of any Proceeding by conviction, or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

8.REMEDIES.

 

(a)In the event that: (i) a determination is made in accordance with the
provisions of paragraph 6 that the Indemnitee is not entitled to indemnification
under this Agreement, or (ii) advancement of reasonable Expenses is not timely
made pursuant to this Agreement, or (iii) payment of indemnification due the
Indemnitee under this Agreement is not timely made, the Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction of
such Indemnitee’s entitlement to such indemnification or advancement of
Expenses.

 

6 

 

  

(b)In the event that a determination shall have been made pursuant to paragraph
6 of this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this paragraph 8 shall be conducted in
all respects as a de novo trial on the merits. The fact that a determination had
been made earlier pursuant to paragraph 6 of this Agreement that the Indemnitee
was not entitled to indemnification shall not be taken into account in any
judicial proceeding commenced pursuant to this paragraph 8 and the Indemnitee
shall not be prejudiced in any way by reason of that adverse determination. In
any judicial proceeding commenced pursuant to this paragraph 8, the Indemnitor
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

(c)If a determination shall have been made or deemed to have been made pursuant
to this Agreement that the Indemnitee is entitled to indemnification, the
Indemnitor shall be bound by such determination in any judicial proceeding
commenced pursuant to this paragraph 8, absent: (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.

 

(d)The Indemnitor shall be precluded from asserting in any judicial proceeding
commenced pursuant to this paragraph 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Indemnitor is bound by all the provisions of this Agreement.

 

(e)In the event that the Indemnitee, pursuant to this paragraph 8, seeks a
judicial adjudication of such Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, if successful on the merits or otherwise as to
all or less than all claims, issues or matters in such judicial adjudication,
the Indemnitee shall be entitled to recover from the Indemnitor, and shall be
indemnified by the Indemnitor against, any and all reasonable Expenses actually
incurred by such Indemnitee in connection with each successfully resolved claim,
issue or matter.

 

9.NOTIFICATION AND DEFENSE OF CLAIMS.

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
is materially prejudiced thereby. With respect to any such Proceeding as to
which Indemnitee notifies the Indemnitor of the commencement thereof:

 

(a)The Indemnitor will be entitled to participate therein at its own expense.

 

7 

 

  

(b)Except as otherwise provided below, the Indemnitor will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Indemnitor to Indemnitee of the Indemnitor’s election so to
assume the defense thereof, the Indemnitor will not be liable to Indemnitee
under this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and
disbursements of such counsel incurred after notice from the Indemnitor of the
Indemnitor’s assumption of the defense thereof shall be at the expense of
Indemnitee unless (a) the employment of counsel by Indemnitee has been
authorized by the Indemnitor, (b) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Indemnitor and the
Indemnitee in the conduct of the defense of such action, (c) such Proceeding
seeks penalties or other relief against the Indemnitee with respect to which the
Indemnitor could not provide monetary indemnification to the Indemnitee (such as
injunctive relief or incarceration) or (d) the Indemnitor shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and disbursements of counsel shall be at the expense of the Indemnitor.
The Indemnitor shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Indemnitor, or as to which Indemnitee shall have
reached the conclusion specified in clause (b) above, or which involves
penalties or other relief against Indemnitee of the type referred to in clause
(c) above.

 

(c)The Indemnitor shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Indemnitor’s written consent. The Indemnitor shall not settle any
action or claim in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Indemnitor nor
Indemnitee will unreasonably withhold or delay consent to any proposed
settlement.

 

10.NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION.

 

(a)The rights of indemnification and to receive advancement of reasonable
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Charter, the Bylaws, any other agreement, a vote of
stockholders, a resolution of the Board of Directors or otherwise, except that
any payments otherwise required to be made by the Indemnitor hereunder shall be
offset by any and all amounts received by the Indemnitee from any other
indemnitor or under one or more liability insurance policies maintained by an
indemnitor or otherwise and shall not be duplicative of any other payments
received by an Indemnitee from the Indemnitor in respect of the matter giving
rise to the indemnity hereunder. No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to the Indemnitee with
respect to any action taken or omitted by the Indemnitee prior to such
amendment, alteration or repeal.

 

(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors and officers of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any Change
in Control the Company shall use commercially reasonable efforts to obtain or
arrange for continuation and/or “tail” coverage for the Indemnitee to the
maximum extent obtainable at such time.

 

8 

 

  

(c)In the event of any payment under this Agreement, the Indemnitor shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Indemnitor to bring suit to enforce such rights.

 

(d)The Indemnitor shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

 

11.CONTINUATION OF INDEMNITY.

 

(a)All agreements and obligations of the Indemnitor contained herein shall
continue during the period the Indemnitee is an officer or a member of the Board
of Directors of the Company and shall continue thereafter so long as the
Indemnitee shall be subject to any threatened, pending or completed Proceeding
by reason of such Indemnitee’s Corporate Status and during the period of statute
of limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status. This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.

 

(b)The Company shall require and cause any successor (whether direct or indirect
by purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

12.SEVERABILITY.

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

9 

 

  

13.EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) to the extent applicable, any Proceeding for an accounting of
profits arising from the purchase and sale by Indemnitee of securities of the
Company in violation of Section 16(b) of the Securities Exchange Act of 1934, as
amended, rules and regulations promulgated thereunder, or any similar provisions
of any federal, state or local statute.

 

14.NOTICE TO THE COMPANY STOCKHOLDERS.

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the stockholders of the
Company with the notice of the next Company stockholders’ meeting or prior to
the meeting.

 

15.HEADINGS.

 

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

16.MODIFICATION AND WAIVER.

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17.NOTICES.

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the

Company.

If to the Indemnitor, to:

Jernigan Capital, Inc.

6410 Poplar Avenue, Suite 650

Memphis, TN 38119

Attention: John A. Good

 

10 

 

  

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

2000 Pennsylvania Avenue

Suite 6000

Washington, DC 20006

Attention: Scott Lesmes

Fax: 202-887-1585

Email: slesmes@mofo.com

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18.GOVERNING LAW.

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

19.NO ASSIGNMENTS.

 

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor. Any assignment or
delegation in violation of this paragraph 19 shall be null and void.

 

20.NO THIRD-PARTY RIGHTS.

 

Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.

 

21.COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

[Signature page follows.]

 

11 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  JERNIGAN CAPITAL, INC.       By: /s/ John A. Good   Name: John A. Good  
Title: President and Chief Operating Officer       INDEMNITEE:       By: /s/
James D Dondero   Name: James D. Dondero   Title: Director

 

Signature Page to Indemnification Agreement

 

 

